Beldoek and Ughetta, JJ., concur; Nolan, P. J., concurs with the following memorandum: I am constrained to concur in this determination by reason of the position of this court in Matter of Budin v. Kornfeld (9 A D 2d 626) although I adhere to the views which I expressed in my dissent on that appeal. Kleinfeld and Pette, JJ., dissent and vote to reverse the order and to remit the proceeding to the Special Term for hearing and determination of the issues arising thereon with the following memorandum: In our opinion, the petitioner, a resident and an enrolled Democrat of the 32nd Election District of the 6th Assembly District, Town of Hempstead, properly filed objections to the designating petitions involved in this proceeding and is a proper person to institute such proceeding pursuant to section 330 of the Election Law. *599Petitioner is not only a registered Democrat in said election district but is also a member of the committee to fill vacancies in certain designating petitions filed for the Demoeractie party of the 32nd Election District and is also a candidate for executive member of the Democratic county committee for the Town of East Rockaway (cf. Matter of Mahoney v. Lawley, 301 N. Y. 425; Matter of Pabian v. McNab, 9 Misc 2d 995, affd. 4 A D 2d 834, affd. 3 N Y 2d 888).